
	

114 HR 3709 IH: Helping our Rural Veterans Receive Health Care Act
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3709
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Poliquin (for himself and Mrs. Kirkpatrick) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To make permanent the pilot program administered by the Secretary of Veterans Affairs regarding
			 enhanced contract care authority for the health care needs of veterans
			 located in highly rural areas, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Helping our Rural Veterans Receive Health Care Act. 2.Program of enhanced contract care authority for health care needs of veterans in highly rural areas (a)Permanent Project ARCHSubsection (a) of section 403 of the Veterans’ Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 38 U.S.C. 1703 note) is amended—
 (1)by striking paragraph (3); (2)by redesignating paragraph (4) as paragraph (3); and
 (3)in paragraph (3), as so redesignated— (A)by striking Veterans Integrated Service Networks (and such other locations as the Secretary considers appropriate) and inserting locations; and
 (B)by adding at the end the following new subparagraph:  (F)Such other locations that the Secretary determines necessary to ensure that all covered veterans may participate in the program..
 (b)Conforming amendmentsSuch section 403 is further amended— (1)by striking pilot program each place it appears and inserting program; and
 (2)in subsection (k)(2), by striking regarding and all that follows through the period and inserting regarding the continuation of the program..  